


 HCON 123 ENR: Authorizing the use of the Capitol Grounds

U.S. House of Representatives
2007-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		One Hundred Tenth Congress of the United States
		  of America
		At the First
		  SessionBegun and held at the City of Washington on
		Thursday, the fourth day of January, two thousand and seven
		H. CON. RES. 123
		
		
			May 16, 2007
			Agreed to
		
		CONCURRENT RESOLUTION
		Authorizing the use of the Capitol Grounds
		  for the District of Columbia Special Olympics Law Enforcement Torch
		  Run.
	
	
		1.Authorization of use of
			 Capitol Grounds for D.C. Special Olympics Law Enforcement Torch
			 RunOn June 8, 2007, or on
			 such other date as the Speaker of the House of Representatives and the
			 Committee on Rules and Administration of the Senate may jointly designate, the
			 2007 District of Columbia Special Olympics Law Enforcement Torch Run (in this
			 resolution referred to as the event) may be run through the
			 Capitol Grounds as part of the journey of the Special Olympics torch to the
			 District of Columbia Special Olympics summer games.
		2.Responsibility of
			 Capitol Police BoardThe
			 Capitol Police Board shall take such actions as may be necessary to carry out
			 the event.
		3.Conditions
			 relating to physical preparationsThe Architect of the Capitol may prescribe
			 conditions for physical preparations for the event.
		4.Enforcement of
			 restrictionsThe Capitol
			 Police Board shall provide for enforcement of the restrictions contained in
			 section 5104(c) of title 40, United States Code, concerning sales,
			 advertisements, displays, and solicitations on the Capitol Grounds, as well as
			 other restrictions applicable to the Capitol Grounds, in connection with the
			 event.
		
	
		
			Clerk of the House of Representatives.
		
		
			Secretary of the Senate.
		
	
